Per Curiam.

We are of the opinion that plaintiff made out a prima facie case. In Kaufman v. Young, 157 N. Y. Supp. 778, this court stressed the facts that the steps were of slate, and that no oily or greasy substance was used in the cleaning. Here the proof'was that the hallway was cleaned with “ hot soapy water.” The facts in Curtiss v. Lehigh Valley R. R. Co., 233 N. Y. 554, make the situation there clearly distinguishable from that here, and, furthermore, in his dissenting opinion (194 App. Div. 931) II. T. Kellogg, J., stresses the fact that there was no evidence of the use of soap. We believe the case is controlled by our decision in Bussue v. Wagner Leasing Co., 202 N. Y. Supp. 711, and that the case should have been sent to the jury.
Judgment reversed and a new trial ordered, with costs to appellant to abide the event.
All concur; present, Guy, Bijur and Mullan, JJ.